Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Response to Election/Restriction filed 06/01/2022.  
	The preliminary amendment, filed 02/03/2020, that cancelled claim 2, and amended claims 1, 3-7, and 9-11, is acknowledged.
	Claims 1 and 2-12 are pending.
Priority
	The instant application is a 371 of PCT/JP2018/030006, filed 08/03/2018, which claims priority to JP2017-151632, filed 08/04/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statements (IDS) dated 02/03/2020, 03/02/2021, and 11/18/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
-In the 02/03/2020 IDS, Doc. Nos. AE and AF were not considered because they were not accompanied by English language translations.
-In the 03/02/2021 IDS, Doc No. AR was not considered because it is a duplicate of Doc. No. AL in the 02/03/2020 IDS.
Abstract
The abstract of the disclosure is objected to because it recites “The present disclosure provides.”  The abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
-On page 2, line 21, the article “an” is missing prior to the word  “easy.”  
-On page 3, lines 9-10, the sentence “However, none of the reactions is not desirable in terms of use of an organic solvent and toxic Sn,” does not make grammatical sense and is confusing.
-The multiple references to “Patent Documents” and “Non-Patent Documents,” followed by numbers, on pages 1-4 is confusing.  Applicant is further reminded that references in the specification are not considered by the examiner as prior art unless they are cited on a PTO-1449 form, i.e. an IDS.
Appropriate correction is required.


Election/Restrictions
Applicant’s election without traverse of the invention of Group I and 4-astato(211At)-phenylalanine as the compound of formula (I), 4-boronophenylalanine as the compound of formula (II), 211At as the radionuclide, N-chlorosuccinimide as the agent, and a transporter as the target molecule, in the reply filed on 06/01/2022, is acknowledged..
Claim 12 is withdrawn from consideration as being directed toward a non-elected invention.
In the course of the search, the species election was broadened to include iodine-123, iodine-124, iodine-125, and iodine-131 as radionuclides.
Claims 1 and 2-11 are examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the formula (I)" in line 2, and “the formula (II)” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, these phrases are interpreted as “formula (I)” and “formula (III).”
Claims 3-11 are rejected as being dependent on claim 1.
Claim 8 is indefinite because it is not clear if the phrase “which is specifically expressed or overexpressed in a cancer cell,” refers solely to the phrase that precedes it, “an enzyme or a gene,” or if it refers to the entire group of target molecules recited.
For the purposes of examination, this phrase is interpreted as applying to the entire group of target molecules.
Claim 9 recites the limitation "the formula" in lines 2 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the formula" in lines 2 and 8.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, the phrase “the formula” is interpreted as “formula.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, claims 1 and 3-11, are interpreted as set forth in the above 35 USC 112 rejections.

	Claims 1, 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/079953 to Samnick (published 2007, IDS dated 02/03/2020), in view of Wilson (ChemComm, published 2016, IDS dated 02/03/2020), US 2009/0304585 to Zalutsky (published 12/10/2009, PTO-892), and Simon (Chem SocRev, published 2012, PTO-892).
	Samnick ‘953 teaches phenylalanine conjugated to iodine-123 or Astatine-211 to analyze the functional activity level of an amino acid transporter protein in a sample of malignant cells/tissues (abstract).  

    PNG
    media_image1.png
    321
    806
    media_image1.png
    Greyscale
(pg. 6, lines 20-29). 
	4-Bromo-L-phenylalanine, 3-Bromo-L-phenylalanine, 4-iodo-L-phenylalanine are taught as starting materials/precursors in the process for producing the above compound of General formula I.  
	The radiolabeled phenylalanines were obtained by non-isotopic halogen exchange, carrier added, or by radio-demetallation of the corresponding precursor, resulting in no-carrier added products (pgs. 25-26).  
	Transporter proteins are taught as target molecules (pg. 3, lines 20-31, pg. 4, lines 14-24, pg. 30, claim 1, pg. 34, claim 17).
	While Samnick ‘953 teaches a method of producing a radiolabeled aryl compound of Formula (I), it differs from that of the instantly claimed invention in that it does not teach a borono group as Y or an organic-solvent free system with N-chlorosuccinimide as the oxidizing agent.
	Wilson teaches 123I-iodination of (hetero)aryl boronic esters and acids with aryl boronic reagents as common precursors (abstract).  The following are taught as common methods for radioiodination.  

    PNG
    media_image2.png
    279
    325
    media_image2.png
    Greyscale
(Fig. 1, pg. 13277).
	Zalutsky ‘585 teaches a method for preparing a 211At labeled compound comprising stabilizing 211At in a solution containing an oxidant and reacting it with a compound having a reactive astatination site to provide the 211At labeled compound (pg. 15, claim 1).  The methods of Zalutsky ‘585 allow for the preparation of radiolabeled pharmaceuticals in high yields and at high levels of radioactivity, overcoming the detrimental effects of radiolysis on labeling chemistry, even at alpha-particle radiation doses previously considered prohibitive (paragraph 10).   
	Chlorosuccinimide is taught as an oxidant that stabilizes particle emitters, such as 211At.   
	Simon teaches green chemistry oriented organic synthesis in water (title).  
	The use of solvents is a constant source of worry since it gives rise to toxicity, hazard, pollution and waste treatment issues.  Moreover, solvents generally account for the major source of the wasted mass of a given process or a synthetic pathway (pg. 1415).  Water offers many advantages because it is a cheap readily available, non-toxic and non-flammable solvent, thus being very attractive from both an economical and an environmental point of view (pg. 1416).  The unique structure and physiochemical properties of water lead to particular interactions like polarity, hydrogen bonding, hydrophobic effect and trans-phase interactions that greatly influence the reaction course (pg. 1416).  
	Simon further teaches that the use of water as solvent features many benefits such as improving reactivities and selectivities, simplifying the workup procedures, enabling the recycling of the catalyst and allowing mild reaction conditions and protecting-group free synthesis in addition to being benign itself (abstract).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the aryl bromide precursors  of Samnick ‘953 and their methods of reaction, with the aryl borono precursors of Wilson and their methods of making, to arrive at the instantly claimed compounds of formula (II). One of ordinary skill in the art would have been motivated to substitute the aryl bromide precursors, and their methods of making, of Samnick ‘953 with the aryl borono precursors and their methods of making of Wilson, with a reasonable expectation of success, because Wilson teaches aryl bromide precursors and aryl boron precursors as known precursors for common methods of radiohalogenation and substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute chloramine-T, the oxidizing agent, of Samnick ‘953 and Wilson, with  chlorosuccinimide, the oxidizing agent, of Zalutsky ‘585, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute chloramine-T, the oxidizing agent, of Samnick ‘953 and Wilson, with chlorosuccinimide, the oxidizing agent, of Zalutsky ’585, with a reasonable expectation of success, because a) Samnick ‘953 teaches 123I and 211At as interchangeable radiolabels, b) Samnick ‘953, Wilson and Zalutsky ‘585 are directed toward methods of making and using radiolabeled aryl compounds for pharmaceutical use, and c) Zalutsky ‘585 teaches that oxidants such as chlorosuccinimide can be used to stabilize alpha particle emitters such as 211At, which allows for the preparation of radiolabeled pharmaceuticals in high yields and at high levels of radioactivity.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the solvent system in the methods of making compounds of formula (I) of Samnick ‘953, Wilson and Zalutsky ‘585, as water and free of organic solvents, as taught by Simon, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify the methods of Samnick ‘953, Wilson and Zalutsky ‘585 with water as the solvent system, with a reasonable expectation of success, because Simon teaches that the use of water as solvent features many benefits such as improving reactivities and selectivities, simplifying the workup procedures, enabling the recycling of the catalyst and allowing mild reaction conditions and protecting-group free synthesis in addition to being benign itself.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622